DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on December 22nd, 2021 has been acknowledged.  By this amendment, claims 1, 3-5, 8, 9, 13-16, 19, 21, 22, and 24 have been amended.  Accordingly, claims 1-25 are pending in the present application in which claim 25 has been withdrawn from further consideration as being drawn to non-elected invention.  Applicant’s amendment to claims 1, 3-5, 8, 9, 13-16, 19, 21, 22, and 24 had obviated the claim objections and 35 U.S.C. 112(b) issues indicated in the previous office action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for fabricating a semiconductor device including self-aligned top via formation at line ends.
Claim Objections
Claims 5, 6, 10, 15, 16, 19, and 21 are objected to because of the following informalities:  
In claim 5, line 3, “removing the odd and even hardmasks” should be change to --removing the recessed odd and even hardmasks-- for consistency and improve clarity.
In claim 6, line 2, “a first odd conductive line” should be change to --the first odd conductive line-- since claim 1 already defined “first odd and even conductive lines” on lines 9-10.
In claim 6, line 3, “a first even conductive line” should be change to --the first even conductive line-- since claim 1 already defined “first odd and even conductive lines” on lines 9-10.
In claim 6, line 4-5, “first odd and even conductive lines” should be change to --the first odd and even conductive lines--.
In claim 10, line 2, “replacement layers” should be --the replacement layer-- since claim 1 already defined “an adjacent replacement layer” on line 5.
In claim 15, line 3, “removing the odd and even hardmasks” should be change to --removing the recessed odd and even hardmasks-- for consistency and improve clarity.
In claim 16, line 2, “a first odd conductive line” should be change to --the first odd conductive line-- since claim 13 already defined “first odd and even conductive lines” on lines 12-13.
In claim 16, line 3, “a first even conductive line” should be change to --the first even conductive line-- since claim 13 already defined “first odd and even conductive lines” on lines 12-13.
In claim 19, lines 6-7, “first odd and even conductive lines” should be change to --the first odd and even conductive lines--.
In claim 21, line 12, “removing the odd and even hardmasks” should be change to --removing the recessed odd and even hardmasks-- for consistency and improve clarity.
Appropriate correction is required.
This application is in condition for allowance except for the presence of claim 25 directed to an invention non-elected without traverse.  Accordingly, claim 25 should be cancelled.
Allowable Subject Matter
Claims 1-24 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on December 22nd, 2021 (see Applicant’s remarks on page 14, line 12 to page 17, line 2), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “recessing a first odd hardmask and a first even hardmask to form recessed odd and even hardmasks, wherein the recessed odd and even hardmasks each have a top surface below a top surface of an adjacent replacement layer", as recited in independent claim 1, “recessing a first odd hardmask and a first even hardmask to form recessed odd and even hardmasks, wherein the recessed odd and even hardmasks each have a top surface below a top surface of an adjacent replacement layer”, as recited in independent claim 13, “replacing the first dielectric layers with respective replacement layers”, as recited in 
Claims 2-12, 14-18, and 20-23 also allowed as being directly or indirectly dependent of the allowed independent base claims, respectively.
					Conclusion
This application is in condition for allowance except for the formal matters as shown in paragraphs No. 3, 4, and 5 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thompson et al.	U.S. Pub. 2019/0013202	Jan. 10, 2019.
Biggs et al.		U.S. Pub. 2018/0269144	Sep. 20, 2018.
Yang et al.		U.S. Pub. 2010/0164111	Jul. 1, 2010.
Bergeron et al.	U.S. Patent 7,025,892	Apr. 11, 2006.
Morse et al.		U.S. Patent 6,045,678	Apr. 4, 2000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892